                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


HERMAN HARRIS, JR.,

               Plaintiff,
                                                     Case No. 2:17-cv-872

       vs.                                           Judge Michael H. Watson

                                                     Chief Magistrate Judge Elizabeth P. Deavers

ARAMARK INCORPORATION, et al.,

               Defendants.

                                   OPINION AND ORDER

       This matter is before the Court for consideration of several Motions. For the reasons that

follow, Defendants’ Motions to Strike (ECF Nos. 68 & 69) are GRANTED. Plaintiff’s Motion

for Leave to File Out of Time Judicial Notice (ECF No. 66) is ORDERED STRICKEN.

ODRC Defendants’ Motion to Stay Discovery (ECF No. 70) and Defendants Aramark

Correctional Services, LLC and Aramark Employees’ Motion for Protective Order to Stay

Discovery (ECF No. 71) are GRANTED. Plaintiff’s Motion for Leave to File to the Court his

First Set of Interrogatories, construed as a Motion for Discovery, (ECF No. 67) is DENIED.

                                                I.

       On October 4, 2017, Plaintiff Herman Harris, Jr. (“Plaintiff”), a state prisoner proceeding

in this case without the assistance of counsel, was residing at the Pickaway County Correctional

Institution. He initiated this action by filing a Complaint pursuant to 42 U.S.C. § 1983 against

six employees of the Ohio Department of Rehabilitation and Corrections (“ODRC Defendants”),

Aramark Correctional Services, LLC (improperly named in the Complaint as Aramark
Incorporation (“Aramark”), and three Aramark employees (“Aramark Employee Defendants”).

(ECF No. 1.) Plaintiff subsequently filed an Amended Complaint on January 3, 2018. (ECF No.

22.) In the Amended Complaint, Plaintiff asserts claims for violations of his constitutional rights

based on injuries that he allegedly sustained after using a chemical-cleaning agent that

purportedly burned his skin. (Id.) On June 13, 2019, the ODRC Defendants filed Motions to

Dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF

Nos. 36 & 37.) Similarly, on July 18, 2019, Aramark filed a Motion to Dismiss the Amended

Complaint for failure to state a claim. (ECF No. 45.) On July 18, 2019, Aramark Employee

Defendants also filed a Motion to Dismiss the Amended Complaint for failure to effectuate

service of process pursuant to Federal Rule of Civil Procedure 4. (ECF No. 46.) Plaintiff filed

Responses in Opposition to the Motions to Dismiss on September 18, 2019. (ECF Nos. 55 &

56.) Aramark filed a Reply on October 2, 2019 (ECF No. 58) and Aramark Employee

Defendants filed a document the Court deemed a Reply. (ECF No. 59; see Order, ECF No. 61,

construing brief as a Reply.) The parties’ Motions to Dismiss are now ripe for disposition.

       As pertinent here, on October 15, 2019, the Court issued an Order regarding the process

of submitting briefs on the Motions to Dismiss. (ECF No. 61.) With respect to Aramark’s

Motion to Dismiss (ECF No. 45), the Court ordered that “no additional briefing on this Motion to

Dismiss is permitted.” (ECF No. 61.)1 As to the Aramark Employee Defendants’ Motion to

Dismiss (ECF No. 46), the Court ordered Plaintiff to file any sur-reply if he intended to do so by

October 29, 2019, and specifically indicated that “no extension of this deadline” would be

permitted. (ECF No. 61.) The Court also specified in the Order that “no additional briefs




1
 Although untimely, the Court ultimately permitted and filed Plaintiff’s Sur-Reply. (ECF No.
64.)
                                                 2
beyond motion, opposition, and reply shall be permitted except upon leave of court and for good

cause shown” pursuant to Local Rule 7.2(a)(2). (Id.) Finally, the Court advised that nothing in

the Order “should be construed to invite motions to exceed the briefing authorized by the Local

Rules.” (Id.)

       Notwithstanding these explicit directives, on December 5, 2019, Plaintiff filed a

document titled in full as follows:

       Plaintiffs’ motion Seeking Leave to File out of time Plaintiff’s Judicial Notice
       Supported by Sworn Affidavit/Sworn Testimony with Brief Chronology of Fact(s)
       Surrounding Plaintiff’s/Affiant’s Constitutional Injuries & Physical
       Injuries***Affiant’s/Plaintiff’s Belief of Being Hindered Meaningful Access to the
       Court’s at the Allen Correctional Institution under the Control of Ohio’s
       Department of Rehabilitation & Correction.

(ECF No. 66, “Motion for Leave.”) Plaintiff’s Motion for Leave is comprised of 13 single-

spaced pages and 36 paragraphs including numerous sub-paragraphs). (Id.) The Court cannot

discern clearly what relief Plaintiff is seeking in the Motion for Leave. Nevertheless, the Court

concludes that the Motion for Leave does not comply with the Federal Rules of Civil Procedure,

the Local Rules of this Court, or the Court’s October 15, 2019 Order. For these reasons, the

Motion for Leave is ORDERED STRICKEN.

                                                II.

       As previously noted, the Court is unclear what relief Plaintiff is seeking in the Motion for

Leave. As best as the Court can glean, because Plaintiff appears to allege additional facts, his

Motion is best construed as an improper Second Amended Complaint for which he did not first

seek leave of Court to file.




                                                 3
A. Violation of Fed. R. Civ. P. 15(a)(1) and S.D. Ohio Civ. R. 7.3

       Upon review of Plaintiff’s Motion for Leave, it appears to be Plaintiff’s attempt at

unilaterally filing a Second Amended Complaint without first seeking leave of Court. Both the

Federal Rules of Civil Procedure and this Court’s Local Rules prohibit this filing under the

circumstances presented here.

       Federal Rule of Civil Procedure 15(a)(1) allows a party to amend a pleading once as a

matter of course within 21 days of serving it, or within 21 days of being served a response. Fed.

R. Civ. P. 15(a)(1)(A)-(B). Beyond the 21-day window, a party may only amend a pleading

“with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Local

Rule 7.3, which governs consent to motions, provides as follows:

       (a) Motions for Extension of Time. Prior to filing any motion for an extension of
       time, counsel shall consult with all parties (except prisoners appearing pro se)
       whose interests might be affected by the granting of such relief and solicit their
       consent to the extension. The motion shall affirmatively state that such consultation
       has occurred or was attempted in good faith and shall state whether the motion is
       unopposed. If the extension is not opposed, the movant should submit a proposed
       order to the Court in the form prescribed by S.D. Ohio Civ. R. 7.4.

       (b) Other Motions. A party filing any other type of motion to which other parties
       might reasonably be expected to give their consent (such as a motion to amend
       pleadings, for leave to file a document instanter, for voluntary dismissal of a
       complaint or counterclaim, or to correct an electronic filing involving a technical
       error in using the ECF system) shall comply with the procedure set forth in S.D.
       Ohio Civ. R. 7.3(a) before filing such motion.

S.D. Ohio Civ. Rule 7.3.

       Although captioned as a Motion for Leave, Plaintiff’s Motion substantively appears to be

a Second Amended Complaint. As previously discussed, Plaintiff initiated this case by filing the

original Complaint on October 4, 2017. (ECF No. 1.) He subsequently filed the Amended

Complaint on January 3, 2018. (ECF No. 22.) Now, almost two years after filing the Amended




                                                4
Complaint, Plaintiff seeks file a Second Amended Complaint without first seeking leave of

Court. Plaintiff, however, may not do so consistent with Federal Rule 15 and Local Rule 7.3.

       Because Plaintiff did not seek consent from Defendants or permission from the Court

before filing the Motion for Leave, it is improper under the Federal Rules of Civil Procedure and

this Court’s Local Rules.

B. Violation of Court Orders

       To the extent Plaintiff’s Motion for Leave may be construed as another attempt to further

respond to the arguments raised by Defendants in their Motions to Dismiss, it is again improper.

As noted above, the Motions to Dismiss are fully briefed and currently pending before the Court.

Furthermore, in its Order dated October 15, 2019, this Court stated that “[n]o additional briefing

on [Aramark’s] Motion to Dismiss ([ECF Doc. No. 45]) is permitted.” (ECF No. 61.)

Additionally, the Court advised the parties that “no additional briefs beyond motion, opposition

and reply shall be permitted except upon leave of court for good cause shown.” (ECF No. 61

(citing S.D. Ohio Civ. R. 7.2(a)(2).) Accordingly, Plaintiff’s Motion for Leave, to the extent the

Court interprets it as a further response to Defendants’ Motions to Dismiss, violates the Court’s

October 15, 2019 Order.

C. Request for legal counsel

       Plaintiff also seems again to ask the Court to appoint him legal counsel. (ECF No. 66 at

¶36.) Plaintiff previously requested appointment of counsel, which the Court denied. (ECF No.

15.) In his Motion for Leave, if he intended to move the Court to appoint counsel, his Motion is

DENIED. Although this Court has statutory authority under 28 U.S.C. § 1915(e) to appoint

counsel in a civil case, appointment of counsel is not a constitutional right. Lavado v. Keohane,

992 F.2d 601, 605 (6th Cir. 1993) (citation omitted). Rather, “[i]t is a privilege that is justified



                                                  5
only by exceptional circumstances.” Id. at 606. The Court has evaluated whether such

exceptional circumstances exist in this case and determines that the appointment of counsel is not

warranted at this juncture.

D. Access to Law Library

       In paragraph number 36 (a) – (u) of Plaintiff’s Motion for Leave, he alleges that he is

being denied access to the courts at the Allen-Oakwood Correctional Institute (“AOCI”) where

he is currently housed. On April 1, 2019, Plaintiff filed a “Motion for Emergency Order

Granting Plaintiff Unlimited Access to Law Library During Regular Business Hours” (ECF No.

32), which the Court denied on April 5, 2019. (ECF No. 33). In his current Motion for Leave,

Plaintiff again complains and provides numerous reasons that purportedly support his contention

that he is being denied access to the courts. (ECF No. 66.) Yet, Plaintiff provided these same

reasons in his prior motion seeking an emergency order regarding access to the law library. (See

ECF No. No. 32.)

       To the extent he is seeking relief in the form of greater access to the law library,

Plaintiff’s request is again DENIED. As the Court previously held, as a preliminary matter, the

entity to which the requested relief would be directed, namely ODRC, is not a named party to

this action such that the Court lacks jurisdiction over it. Furthermore, as the Court previously

explained, Plaintiff has no right to unfettered access to the law library:

       Moreover, “[t]he right of access to the courts has never been equated with
       unfettered access to legal materials in a prison library.” Frantz v. Michigan Dep’t
       of Corr., No. 1:11–cv–5842011 WL 3100564, at *5 (W.D. Mich. 2011). Notably,
       “[t]here is no constitutional right to any particular number of hours in the law
       library.” Thomas v. Campbell, 12 F. App’x 295, 297 (6th Cir. 2001) (“As [inmate]
       Thomas admits that he has had access to the prison library, but just not as often as
       he desires, no constitutional violation has been established.”); cf. United States v.
       Washam, No. 1:03CR-43-M, 2007 WL 1166035, at *1 (W.D. Ky. Apr. 17, 2007)
       (“It is well established that jail regulations ‘which reasonably limit the times,
       places, and manner in which inmates may engage in legal research and preparation

                                                  6
       of legal papers’ do not violate any constitutionally protected right to access to the
       courts.”).

                Additionally, while Plaintiff complains that the law library and LCI is
       deficient, “[e]ven if a law library is inadequate in some fashion, the inmate must
       demonstrate that the shortcoming caused some concrete injury to a non-frivolous
       legal proceeding.” Croney v. Fletcher, No. 07-CV-42, 2008 WL 45413, at *1 (E.D.
       Ky. Jan. 2, 2008); see also Lewis v. Casey, 518 U.S. 343, 351 (1996) (“Because
       Bounds did not create an abstract, freestanding right to a law library or legal
       assistance, an inmate cannot establish relevant actual injury simply by establishing
       that his prison's law library or legal assistance program is subpar in some theoretical
       sense.”). Plaintiff has shown no such injury. (See generally ECF No. 32.)

       For all of these reasons, Plaintiff’s Motion (ECF No. 32) is DENIED.

(Order April 5, 2019, ECF No. 33.) For these same reasons, the Court concludes that Plaintiff is

not entitled to any greater access to the law library.

                                                 III.

       On December 23, 2019, Plaintiff filed a “Motion/Application Seeking Leave to File to

the Court Plaintiff’s First Set of Interrogatories Limited to Twenty-Five (25) Questions on Each

Named Defendant, Mr. Chad Kohn; Mr. Chad Hunt; Ms. Gail Sayre; & Mr. Justin Swanson”

(ECF No. 67, “Motion for Discovery.”) All Defendants seek relief from this Motion and move

to stay discovery pending resolution of their Motions to Dismiss. (ODRC Defendants’ Motion to

Stay Discovery in Response to Plaintiff’s Motion for Leave to File Discovery (ECF No. 70) and

Aramark’s Motion for Protective Order and to Stay Discovery (ECF No. 71).)

       Rule 26(c) permits a district court to issue a protective order staying discovery during the

pendency of a motion for “good cause shown.” Fed. R. Civ. P. 26(c). “Trial courts have broad

discretion and inherent power to stay discovery until preliminary questions that may dispose of

the case are determined.” Hahn v. Star Bank, 190 F.3d 708, 719 (6th Cir. 1999). Limitation of

discovery may be appropriate where claims are subject to dismissal “based on legal

determinations that could not have been altered by any further discovery.” Muzquiz v. W.A.

                                                  7
Foote Mem’l Hosp., Inc., 70 F.3d 422, 430 (6th Cir. 1995). Whether to authorize a stay of

discovery pending a preliminary ruling is discretionary. Gettings v. Bldg. Laborers Local 310

Fringe Benefits Fund, 349 F.3d 300, 304–05 (6th Cir. 2003). In ruling upon a motion for stay, a

court weighs the burden of proceeding with discovery upon the party from whom discovery is

sought against the hardship which would be worked by a denial of discovery. Ohio Bell Tele.

Co., Inc. v. Global NAPs Ohio, Inc., No. 2:06–cv–0549, 2008 WL 641252, at *1 (S.D. Ohio,

March 4, 2008). When a party seeks a stay, rather than a prohibition, of discovery, the burden

upon the party requesting the stay is lighter than it would be if the party was seeking total

freedom from such discovery. Marrese v. Am. Acad. of Orthopedic Surgeons, 706 F.2d 1488,

1493 (7th Cir. 1983).

       In exercising its discretion, this Court has found that filing a case-dispositive motion,

standing alone, is insufficient to grant a stay of discovery. Bowens v. Columbus Metro. Library

Bd. of Trs., No. 2:10-CV-00219, 2010 WL 3719245, at *2 (S.D. Ohio Sept. 16, 2010) (citing

Ohio Bell Tele., 2008 WL 641252, at *1 (denying the defendants’ motion to stay discovery

despite their pending summary judgment motion). If a motion does not raise an issue “which

would be substantially vitiated absent a stay” and there is no showing that the case will “certainly

be dismissed” then “a stay should not ordinarily be granted to a party who has filed a garden-

variety Rule 12(b)(6) motion.” Williams v. New Day Farms, LLC, No. 2:10-CV-0394, 2010 WL

3522397, at *2 (S.D. Ohio Sept 7, 2010).

       Nevertheless, the United States Court of Appeals for the Sixth Circuit has recognized that

“[l]imitations on pretrial discovery are appropriate where claims may be dismissed ‘based on

legal determinations that could not have been altered by any further discovery.’” Gettings, 349

F.3d at 304 (quoting Muzquiz, 70 F.3d at 430). This Court, however, retains broad discretion in



                                                 8
determining whether to “stay discovery until preliminary questions which may dispose of the

case are answered.” Bangas v. Potter, 145 F. App’x 139, 141 (6th Cir. 2005) (citing Hahn, 190

F.3d at 719).

       Based on this authority, after review of the docket and the pending Motions, the Court

concludes that the Motions to Dismiss filed by each of the Defendants present issues that warrant

a stay of discovery. Defendants’ Motions to Dismiss are not merely “garden variety” under Rule

12(b)(6). The ODRC Defendants argue that Plaintiff has failed to state a claim under 42 U.S.C.

§ 1983 because, inter alia, his claims are based solely on respondeat superior which is not

actionable. (ECF Nos. 36 & 37, citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691-95

(1978).) In its Motion to Dismiss, Aramark maintains that Plaintiff’s Amended Complaint is

facially deficient and argues that Plaintiff failed to plead a violation of any federal law. (ECF

No. 45.) Aramark Employee Defendants’ Motion to Dismiss is brought pursuant to Federal Rule

of Civil Procedure 12(b)(5) and raises a threshold jurisdictional question based on Plaintiff’s

failure to perfect service on them under Rule 4(m). (ECF No. 46.)

       In the limited context of this case, the Count determines that good cause exists to stay

discovery pending resolution of Defendants’ Motions to Dismiss. The requested stay will benefit

Plaintiff, Defendants and the Court. Disposition of the pending Motions to Dismiss will clarify

what claims, if any, will proceed and will promote judicial economy. Conversely, compelling

the parties to expend significant time and resources in addressing the merits of Plaintiff’s claims

by engaging in discovery would be unduly burdensome at this juncture. See Cromer v. Braman,

No. 1:07-cv-9, 2007 WL 3346675 (W.D. Mich. 2007) (“A stay of discovery pending the

determination of a dispositive motion ‘is an eminently logical means to prevent wasting the time




                                                 9
and effort of all concerned, and to make the most efficient use of judicial resources.” (quotations

and citations omitted).)

        The Court will set a discovery schedule, if appropriate, following disposition of the

Motions to Dismiss.

                                                IV.

       For the foregoing reasons, Defendants’ Motions to Strike (ECF Nos. 68 & 69) are

GRANTED. Plaintiff’s Motion for Leave to File Out of Time Judicial Notice (ECF No. 66) is

ORDERED STRICKEN. Defendants’ Motion to Stay Discovery (ECF No. 70) and Defendants

Aramark Correctional Services, LLC and Aramark Employees’ Motion for Protective Order to

Stay Discovery (ECF No. 71) are GRANTED. Plaintiff’s Motion for Leave to File to the Court

his First Set of Interrogatories, construed as a Motion for Discovery, (ECF No. 67) is DENIED.

               IT IS SO ORDERED.



                                              /s/ Elizabeth A. Preston Deavers______
DATED: January 8, 2020                        ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                                10
